Bigelow, C. J.
The evidence offered by the defendant did cot sustain the averment in the answer. The ground of defence, as therein set forth, was that the liquor was sold in violation of law. The evidence proved that there was a sale of liquor agreed *107on and executed in the state of Rhode Island by a delivery there of the article purchased to a common carrier selected by the defendant. This then was a completed sale in the state of Rhode Island. Merchant v. Chapman, 4 Allen, 362. No evidence was offered to show that such sale was illegal there, and no such presumption or inference could be made from the facts proved. On the contrary, the articles being merchandise which the plaintiff had sold and the defendant had purchased for an agreed price, the legal inference, in the absence of proof to show that, lege loci contractus, the sale was unlawful, is that the defendant was bound to pay the amount due for the liquor.
The real ground of defence was not that the sale was illegal, but that, the liquor having been sold by the plaintiff with a view to its resale in this commonwealth in violation of law, or under circumstances which gave the plaintiff reasonable cause to believe that such was the intent of the purchaser, no action for the price could be maintained in the courts of this commonwealth, under Gen. Sts. c. 86, § 61. But no such defence was set out in clear and precise terms in the answer, and although the instructions to the jury were full and accurate as applied to the facts in evidence, yet as the objection to the sufficiency of the answer was seasonably taken, we think the evidence was inadmissible and should have been rejected.

Exceptions sustained.